Citation Nr: 0608416	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-07 125	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Jewish War Veterans of the United 
States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

In a written statement dated in March 2006, the veteran 
indicates that he wishes to reopen previously denied claims 
for service connection with the attached new and material 
evidence.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
January 1943 to March 1946.  

2.  On March 17, 2006, prior to the promulgation of a 
decision in this case, the Board received notification from 
the veteran's representative requesting withdrawal of the 
veteran's appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran's representative have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The veteran's 
representative in this case has withdrawn the veteran's 
appeal; thus, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it must 
be dismissed.



ORDER

The appeal is dismissed.




		
V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


